Exhibit K
      Case 3:18-cv-05982-WHA Document 140 Filed 05/30/19 Page 1 of 2



 1    John A. Yanchunis (Pro Hac Vice)             Andrew N. Friedman (Pro Hac Vice)
      JYanchunis@ForThePeople.com                  AFriedman@CohenMilstein.com
 2    MORGAN & MORGAN                              COHEN MILSTEIN SELLERS & TOLL,
 3    COMPLEX LITIGATION GROUP                     PLLC
      201 N. Franklin Street, 7th Floor            1100 New York Ave, 5th Floor
 4    Tampa, Florida 33602                         Washington, DC 20005
      T: 813-223-5505                              T: 202-408-4600
 5    F: 813-223-5402                              F: 202-408-4699
 6 Ariana J. Tadler (Pro Hac Vice)

 7 ATadler@Milberg.com
   MILBERG TADLER PHILLIPS GROSSMAN
 8 LLP
   One Penn Plaza
 9 New York, New York
   T: 212-594-5300
10 F: 212-868-1229

11                             UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14

15    JASPER SCHMIDT, an individual and            No. C 18-cv-06953 WHA
      California resident, WILLIAM BASS JR., an            Consolidated with:
16    individual and California resident, JILL     No. C 18-cv-05982 WHA
      HERR, an individual and New York resident,
17    STEPHEN ADKINS, an individual and
      Michigan resident, and DENISE BROWN-
18    WELLS, an individual and Florida resident,
19                    Plaintiffs,                  NOTICE OF VOLUNTARY DISMISSAL
20              vs.
21

22    FACEBOOK, INC.,
23                    Defendant.
24

25

26
27

28


     539288.1
      Case 3:18-cv-05982-WHA Document 140 Filed 05/30/19 Page 2 of 2



 1 PLEASE TAKE NOTICE that Plaintiff Jasper Schmidt files this Notice of Voluntary Dismissal

 2 of his claims against Defendant, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal

 3 Rules of Civil Procedure. Plaintiffs’ dismissal is without prejudice to participate and/or recover
   as class members in this action. This Notice of Voluntary Dismissal is being filed with the Court
 4
   before service by Defendant of either an answer or a motion for summary judgment.
 5

 6

 7 DATE: May 30, 2019
                                                 Respectfully submitted,
 8
                                                 s/ John A. Yanchunis
 9                                               John A. Yanchunis (Pro Hac Vice)
                                                 JYanchunis@ForThePeople.com
10
                                                 MORGAN & MORGAN
11                                               COMPLEX LITIGATION GROUP
                                                 201 N. Franklin Street, 7th Floor
12                                               Tampa, Florida 33602
                                                 T: 813-223-5505
13                                               F: 813-223-5402
14
                                                 Andrew N. Friedman (Pro Hac Vice)
15                                               AFriedman@cohenmilstein.com
                                                 COHEN MILSTEIN SELLERS & TOLL PLLC
16                                               1100 New York Ave. NW
                                                 East Tower, 5th Floor
17                                               Washington, DC 20005
                                                 T: 202-408-4600
18
                                                 F: 202-408-4699
19
                                                 Ariana J. Tadler (Pro Hac Vice)
20                                               ATadler@Milberg.com
                                                 MILBERG TADLER PHILLIPS GROSSMAN
21                                               LLP
22                                               One Penn Plaza
                                                 New York, New York
23                                               T: 212-594-5300
                                                 F: 212-868-1229
24
                                                 Counsel for Plaintiffs
25

26
27

28                                                  2

     539288.1                   NOTICE OF VOLUNTARY DISMISSAL
                                       No. 18-05982 WHA
